     Case 2:16-cv-01236-JCM-NJK Document 62 Filed 11/27/18 Page 1 of 2



 1   BOIES SCHILLER FLEXNER LLP
     DOUGLASS A. MITCHELL
 2   300 South Fourth Street, Suite 800
     Las Vegas, NV 89101
 3   Tel: (702) 382-7300
     Fax: (702) 382-2755
 4   dmitchell@bsfllp.com
 5   BOIES SCHILLER FLEXNER LLP
     COURTNEY ROCKETT (pro hac vice)
 6   IAN M. DUMAIN (pro hac vice)
     MARC AYALA (pro hac vice)
 7   MARY KATE GEORGE (pro hac vice)
     333 Main Street
 8   Armonk, NY 10504
     Tel: (914) 749-8200
 9   Fax: (914) 749-8300
     crockett@bsfllp.com
10   idumain@bsfllp.com
     mayala@bsfllp.com
11   mgeorge@bsfllp.com
12   Attorneys for Plaintiffs Freestream Aircraft
     (Bermuda) Limited and Alireza Ittihadieh
13

14                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
15

16   Freestream Aircraft (Bermuda) Limited and      Case No.: 2:16-cv-01236-JCM-NJK
     Alireza Ittihadieh,
17                                                  NOTICE OF WITHDRAWAL OF
                    Plaintiffs,                     APPEARANCE OF IAN M. DUMAIN
18                                                  AS COUNSEL OF RECORD FOR
            v.                                      FREESTREAM AIRCRAFT
19                                                  (BERMUDA) LIMITED AND
     Aero Law Group and John Schmidt,               ALIREZA ITTIHADIEH
20
                    Defendants.
21

22

23

24

25

26

27

28
     Case 2:16-cv-01236-JCM-NJK Document 62 Filed 11/27/18 Page 2 of 2



 1           TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3           PLEASE TAKE NOTICE that Ian M. Dumain, identified as counsel of record for
 4   Plaintiffs Freestream Aircraft (Bermuda) Limited and Alireza Ittihadieh, hereby withdraws as
 5   Plaintiffs’ counsel of record from the above captioned case and respectfully requests that his name
 6   be removed from all applicable service lists, including Notices of Electronic Filing in the Court’s
 7   CM/ECF system. Other attorneys at the law firm of Boies Schiller Flexner LLP continue to
 8   represent Plaintiffs in this matter.
 9
     November 27, 2018
10   Armonk, New York
                                                           BOIES SCHILLER FLEXNER LLP
11
                                                           By: /s/ Ian M. Dumain
12
                                                           Douglass A. Mitchell
13                                                         Nevada Bar No. 3775
                                                           300 South Fourth Street, Suite 800
14                                                         Las Vegas, NV 89101
                                                           dmitchell@bsfllp.com
15
                                                           Courtney Rockett (pro hac vice)
16                                                         Ian M. Dumain (pro hac vice)
                                                           Marc Ayala (pro hac vice)
17                                                         Mary Kate George (pro hac vice)
                                                           BOIES SCHILLER FLEXNER LLP
18                                                         333 Main Street
                                                           Armonk, NY 10504
19                                                         crockett@bsfllp.com
                                                           idumain@bsfllp.com
20                                                         mayala@bsfllp.com
                                                           mgeorge@bsfllp.com
21
                                                           Attorneys for Plaintiffs Freestream Aircraft
22                                                         (Bermuda) Limited and Alireza Ittihadieh
           IT IS SO ORDERED.
23         Dated: November 27, 2018
           .
24         ________________________
           Nancy J. Koppe
25
           United States Magistrate Judge
26

27

28

                                                       2
